Third District Court of Appeal
                               State of Florida

                           Opinion filed May 27, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-47
                         Lower Tribunal No. 86-35031
                             ________________


                             Charles E. Carter,
                                    Petitioner,

                                        vs.

                            The State of Florida,
                                   Repondent.



     A Petition for Writ of Habeas Corpus from the Circuit Court for Miami-
Dade County, Eric William Hendon, Judge.

     Charles E. Carter, in proper person.

      Pamela Jo Bondi, Attorney General, and Michael W. Mervine, Assistant
Attorney General, for respondent.


Before ROTHENBERG, SALTER and SCALES, JJ.

     PER CURIAM.
      Charles E. Carter appeals a denial by the Miami-Dade circuit court of his

combined petition for a writ of certiorari and motion to correct an illegal sentence.

We affirm, and issue an order to show cause.

      In 1987, a jury convicted Carter of aggravated battery, armed robbery,

armed kidnapping, attempted first degree murder, and armed burglary of an

occupied conveyance. In 2000, after a federal magistrate recommended that Carter

be re-sentenced, the trial court, upon de novo review, re-sentenced Carter as

follows: fifteen-years imprisonment for aggravated battery, thirteen-years

imprisonment for armed robbery (with credit for time served), life imprisonment

for armed kidnapping (to run concurrently), life imprisonment for burglary of a

conveyance (to run concurrently), and thirty-years imprisonment for attempted first

degree murder (to run concurrently).1

      This Court has ruled repeatedly on Carter’s challenges to his re-sentencing.2

We find no new grounds upon which to reverse the determination of the trial court

in the instant appeal.

1 The transcript of the January 27, 2000 hearing indicates that the trial court
imposed a fifty-year sentence on the attempted first degree murder count. It is clear
from all surrounding indications that the trial court imposed a thirty-year sentence,
and that the hearing transcript likely contains a scrivener’s error.
2Carter v. State, 138 So. 3d 452 (Fla. 3d DCA 2014) (Table); Carter v. State, 775
So. 3d 186 (Fla. 3d DCA 2011) (Table); Carter v. Crosby, 882 So. 2d 390 (Fla. 3d
DCA 2004) (Table); Carter v. State, 852 So. 2d 241 (Fla 3d DCA 2003) (Table);
Carter v. State, 837 So. 2d 472 (Fla. 3d DCA 2003) (Mem); Carter v. State, 821
So. 2d 1072 (Fla. 3d DCA 2002) (Table); Carter v. State, 791 So. 2d 568 (Fla 3d

                                         2
                           ORDER TO SHOW CAUSE

      Carter is hereby directed to show cause, within forty-five days from the date

of this opinion, why he should not be prohibited from filing any further pro se

appeals, petitions, motions or other proceedings related to his criminal sentencing

in circuit court case number 86-35031.

      If Carter does not demonstrate good cause, any such further and

unauthorized filings by Carter will subject him to appropriate sanctions, including

the issuance of written findings forwarded to the Florida Department of

Corrections for its consideration of disciplinary action, including forfeiture of gain

time. See § 944.279(1), Fla. Stat. (2014).

      Affirmed. Order to show cause issued.




DCA 2001). In the latter case, this Court said: “Here the successor judge
considering the convictions and surrounding facts ordered the sentences he
concluded were appropriate. Those sentences are no more harsh than the sentences
imposed in Defendant’s original sentencing and are certainly supported by record
evidence.” Carter, 791 So. 2d at 572.


                                             3